Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are directed to an allowable product. 
Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 26, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with David Watanabe on February 9, 2022.

The application has been amended as follows: 
11.	(Currently Amended) A method of a device for switching communications, the method comprising:	controlling, by a circuit, operation of a first antenna based on a first wireless technology, a second antenna based on a the first wireless technology, and a third antenna based on a second wireless technology different from the first wireless technology, wherein controlling the operation comprises:		focusing the first antenna on a first direction,		focusing the second antenna on a second direction, the second direction being different from the first direction, and		focusing the third antenna on a third direction; and	focusing on the second direction and operating as a shield for 
12.	(Canceled)
13.	(Original) The method as described in claim 11, wherein the first and second directions are substantially orthogonal. 
14.	(Original) The method as described in claim 13, wherein the first direction is substantially parallel to a planar surface of the circuit board and the second direction is substantially orthogonal to the planar surface of a circuit board.
15.	(Original) The method as described in claim 11, further comprising positioning a sensor at an edge of a circuit board and extending the sensor laterally beyond a planar surface of the circuit board.
16.	(Original) The method as described in claim 15, wherein the circuit board include a cutout portion at the edge to receive an outer profile of the sensor.
17.	(Currently Amended) The method as described in claim 11, further comprising , by the circuit, a performance of the first and second antennas 
18.	(Canceled)
19.	(New) The method as described in claim 17, wherein switching the operation of the first wireless technology between the first antenna to the second antenna based on a performance of the first and second antennas includes switching the operation of the first wireless technology 
20.	(New) The method as described in claim 11, further comprising maintaining, by the circuit, state of the second antenna in the passive ground state when operating the third antenna.

Reasons for Allowance
Claims 1-11,13-17 and 19-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Sannala (US 2016/0286169 A1) is considered the closest prior art. 
Sannala teaches a device for switching communications comprising:
a circuit board (“main circuit board,” [0182]);
a first antenna (1104-1, Fig. 11D coupled to the circuit board, the first antenna being focused on a first direction and based on a first wireless technology (“WiFi,” Fig. 11D);
a second antenna (1104-2, Fig. 11D) coupled to the circuit board, the second antenna being focused on a second direction and based on the first wireless technology (“15.4,” Fig. 11D), the second direction being different from the first direction (see para. [0182]-[0183]).
Sannala does not teach a third antenna coupled to the circuit board, the third antenna being focused on a third direction and based on a second wireless technology, the second wireless technology being different from the first wireless technology, wherein the second antenna may operate as a shield for the third antenna.
Furthermore, the modification does not appear to be obvious to one of ordinary skill in the art. 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable. 
Regarding independent claim 1, patentability is indicated as existing, at least in part, with the claimed combination of elements and features of:
A device for switching communications comprising:
a circuit board;
a first antenna coupled to the circuit board, the first antenna being focused on a first direction and based on a first wireless technology;
a second antenna coupled to the circuit board, the second antenna being focused on a second direction and based on the first wireless technology, the second direction being different from the first direction; and
a third antenna coupled to the circuit board, the third antenna being focused on a third direction and based on a second wireless technology, the second wireless technology being different from the first wireless technology, 
wherein the second antenna may operate as a shield for the third antenna.
 The pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845